                   Case 5:19-cr-40021-DDC Document 59 Filed 11/18/19 Page 1 of 1

             CLERK’S COURTROOM MINUTE SHEET – CRIMINAL PRETRIAL PROCEEDINGS



UNITED STATES OF AMERICA,                                        Richard L. Hathaway

                         Plaintiff,

v.                                                               Case No. 19-40021-01-DDC

MGP INGREDIENTS, INC. (01),                                      Andrew C. Brought, Mark A. Thornhill

                         Defendant.

 JUDGE:                    Daniel D. Crabtree        DATE:                                  11/18/2019
 CLERK:                     Megan Garrett            TAPE/REPORTER:                        Kim Greiner
 INTERPRETER:                                        PROBATION:

                                                    PROCEEDINGS


☐Arraignment & Plea                     ☐Waiver of Indictment            ☐Felony
☒Change of Plea                         ☐Appearance                      ☒Misdemeanor


☐ Interpreter            ☐Sworn         ☐Previously Sworn

☒Constitutional Rights Explained
☐Declines to Waive Indictment                   ☐Will be presented to next Grand Jury
☐Signed Waiver of Indictment                    ☐ Information filed
☐Signed Consent to Transfer (Rule 20)

☒ Waived Reading of:         ☐ Read to Defendant:
              ☒ Superseding Indictment
              ☐ Information
              ☒ Number of Counts: 3

☐ Petition to Enter Plea Filed          ☒ Rule 11(c)(1)(C) Plea Agreement attached

        ☒ Previous Plea of
                ☐ Guilty ☒ Not Guilty           Counts: 1-3 of Superseding Indictment

        ☒ Plea of GUILTY as to Counts: 3 of Superseding Indictment

        ☐ Plea of NOT GUILTY as to Counts

☒Judgment Deferred ☐PSI Ordered ☒ Sentencing set for February 24, 2020 at 1:30 p.m.
☐Continued on Present Bail        ☐Remanded to Custody
☐Counts to be dismissed on Motion of the US at sentencing:
☒OTHER: The court defers approval of the parties’ plea agreement until the time of sentencing. The court defers the
decision whether to forego a presentence investigation and report.
